Order, Supreme *538Court, Bronx County (Thomas Farber, J.), entered March 14, 2006, which denied petitioner’s application for a writ of habeas corpus and dismissed the petition, unanimously affirmed, without costs.
Petitioner’s preliminary parole revocation hearing, which was admittedly commenced within 15 days after execution of the warrant, as required by Executive Law § 259-i (3) (c) (iv), was briefly adjourned without objection for legitimate reasons. There was thus no violation of the 15-day time limit (see Matter of Emmick v Enders, 107 AD2d 1066, 1067 [1985], appeal dismissed 65 NY2d 1050 [1985]). Concur—Mazzarelli, J.P., Marlow, Sullivan, Gonzalez and McGuire, JJ.